Citation Nr: 1012106	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for left eye cornea 
scar, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from September 
1976 to August 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In December 2008, the Board remanded this claim for further 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In December 2008, the Board remanded this claim for further 
development.  The Board finds that there was not substantial 
compliance with its remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

In the prior remand the Board noted that there is some 
confusion with respect to the disability for which the 
Veteran was originally granted service connection in 1982, 
and later findings of disability of the eyes which may or may 
not be related to on a causal or aggravation basis.  It was 
pointed out that the initial December 1982 rating decision 
noted that the service medical records identified a corneal 
ulcer which was apparently attributable to herpes simplex 
keratoveitis, with secondary corneal scarring of the left eye 
with vision at 20/100 in the left eye, with a herpes cataract 
of the left eye, and that service connection was granted for 
"corneal scar left eye" with a 30 percent evaluation 
effective from the date of service separation, and that 
evaluation has remained in effect since that time, although 
the Veteran has unsuccessfully claimed increases over the 
years.  

The Board noted that an evaluation in excess of 30 percent 
was again denied in the rating decision now on appeal from 
June 2005 and that recent eye examinations and consultations 
in outpatient treatment noted herpes keratitis with scarring 
which appeared to be the service-connected disability at 
issue, but also a microaneurysm on retinoscopy, lichen 
simplex chronicus, conjunctivitis, episcleritis, visual field 
defect, and cataracts had been documented.  It was felt that 
without a clear understanding and clinical distinction 
between eye disability incurred in service, eye disability 
which may be secondary to or aggravated by eye disability 
incurred in service, and any eye disability which is 
unrelated to service or a service- connected disability, it 
would be difficult to properly evaluate the disability at 
issue in this appeal.  The Board determined that there was a 
need for a clinical longitudinal review of the Veteran's 
record and a description of all disability attributable to 
service, and that which is not attributable to service.  
Additionally, the June 2005 examiner stated that the visual 
field findings were not consistent with the finding on 
examination and that the left eye scarring was not severe 
enough to cause the amount of vision field loss.  

The Board mandated that the VA examiner provide a clinical 
statement which identifies all identifiable disability of the 
left eye which was incurred in service, as well as an 
explanation of developments of the left eye following service 
separation which have either been caused by or aggravated by 
disability incurred in service, and to distinguish any 
superimposed, post- service developments, which are entirely 
unrelated to left eye disability incurred in service or 
attributable thereto.  That is, the physician was to not only 
provide a detailed report of current examination of left eye 
disability, but must also provide a clear uncoded explanation 
of all left eye disability which was incurred in service or 
is otherwise attributable thereto, distinguished from any 
left eye disability which is unrelated to service or to 
service- connected disability.  This was to include a 
discussion of the multiple findings reported by the Board, 
such as lichen simplex chronicus, cataracts, visual field 
impairment, microaneurysm, etc.  The April 2004 examiner did 
not provide the requested information.  

The Board also stated that to the extent that the Veteran 
manifested a herpes simplex keratoveitis with corneal ulcer 
and herpes cataract during service, all potentially 
applicable schedular criteria to his service-connected 
disability must be provided to him.  He was not provided with 
the criteria for keratopathy (DC 6001) or cataracts (607) or 
any other criteria with the exception of DC 6029 and DC 6007 
prior to December 10, 2008 and DC 6066 effective December 10, 
2008.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

For these reasons and bases, the claim is REMANDED to the RO 
for the following action:

1.  Provide the Veteran with notice of 
the rating criteria at Diagnostic Codes 
6001, 6027, and any other diagnostic code 
or codes which may be applicable in 
evaluating the service-connected 
disability.  Allow the Veteran the 
appropriate time to respond.  .

2.  After completing the above, the 
Veteran should be referred for VA 
examination by an ophthalmologist (not 
optometrist).  The claims folder must be 
provided to this physician for review in 
conjunction with the examination.  The 
physician must provide a current eye 
examination for the Veteran which 
includes all necessary testing and 
identification of eye disability.  The 
examiner should indicate if there are any 
periods of incapacitation due to the eye 
disease.  This eye examination should, to 
the extent possible, be provided in a 
typed but longhand form with the minimum 
amount of optometric abbreviations 
possible, and with a complete explanation 
of all terms used so that it may be 
clearly understood by adjudication 
personnel at the RO and the Board.

The physician is requested to conduct a 
longitudinal review of the record for the 
purpose of providing a clinical statement 
which identifies all identifiable 
disability of the left eye which was 
incurred in service, as well as an 
explanation of developments of the left 
eye following service separation which 
have either been caused by or aggravated 
by disability incurred in service, and to 
distinguish any superimposed, post-
service developments, which are entirely 
unrelated to left eye disability incurred 
in service or attributable thereto.  That 
is, the physician must not only provide a 
detailed report of current examination of 
left eye disability, but must also 
provide a clear uncoded explanation of 
all left eye disability which was 
incurred in service or is otherwise 
attributable thereto, distinguished from 
any left eye disability which is 
unrelated to service or to service-
connected disability. This would include 
a discussion of the multiple findings 
reported, such as lichen simplex 
chronicus, cataracts, visual field 
impairment, microaneurysm, etc.

Eye testing must be conducted and 
reported for corrected and uncorrected 
for both near and far.  If, as reported 
in the most recent June 2005 VA 
examination of the eye, the physician 
finds that the Veteran has reported 
symptoms for visual field or otherwise 
for which there is no identifiable 
pathology to support, he should clearly 
identify this, and whether or not he 
believes the veracity of the symptoms 
reported.  A complete report of 
examination which addresses the issues 
herein discussed is essential for VA 
adjudication personnel to properly 
perform an evaluation in accordance with 
the schedular rating criteria.

3.  After completion of the above 
development, the RO should initially 
review the report of ophthalmic 
examination for completeness, and if it 
is incomplete or lacks necessary 
explanation, return it to the examining 
physician for any corrective action 
necessary.  Specific attention is 
directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); See also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should again 
address the Veteran's claim for increase.  
If the decision is not to his and the 
representative's satisfaction, they must 
be provided a supplemental statement of 
the case.  The case should then be 
returned to the Board after compliance 
with all appellate procedures.  The 
Veteran need do nothing until further 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


